DETAILED ACTION:  Ex Parte Quayle
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below.  Authorization for this examiner’s amendment was given in an interview with Sergio D. Filice on January 25, 2021.  As is detailed below, the Oath must be corrected prior to issuance of the Application.  Once a proper Oath is filed, the case will be in condition for allowance per the Examiner’s Amendment.  

The application has been amended as follows: 
In the claims:

1. (Original) A monitoring and alert system, the system comprising:
a first sensor system to determine a position of a vehicle relative to a pedestrian zone adjacent a dock wall of a loading dock; and
a second sensor system to monitor the pedestrian zone, the second sensor system to attempt to detect a pedestrian in the pedestrian zone, the second sensor system responsive to signals from the first sensor system to enable the second sensor system to dynamically change a sensing area of the pedestrian zone to maintain a delta threshold between the vehicle and the pedestrian zone in response to the vehicle moving toward a dock wall of the loading dock.



3.    (Original) The system as defined in claim 1, wherein the second sensor system is to dynamically change the sensing area of the pedestrian zone by reducing a sensing distance of the pedestrian zone between a dock wall of the loading dock and a leading edge of the pedestrian zone.

4. (Original) The system as defined in claim 3, wherein the second sensor system is to modify the sensing distance of the pedestrian zone from a first distance at which a leading edge of the pedestrian zone is at an initial position to a second distance at which the leading edge of the pedestrian zone is at an intermediate position relative the dock face, the second distance being less than the first distance.

5.    (Original) The system as defined in claim 1, further including a signaling device responsive to signals of the first sensor system and the second sensor system, the signaling device to emit:
a first alert in response to a vehicle not being present at the loading dock based on signals from the first sensor system and the pedestrian not being present in the pedestrian zone based on signals from the second sensor system;
a second alert in response to the vehicle being present at the loading dock based on signals from the first sensor system and a pedestrian not being present in the pedestrian zone based on signals from the second sensor system, the first alert being different from the second alert;


a fourth alert in response to the vehicle being present at the loading dock based on signals from the first sensor system and a pedestrian being present in the pedestrian zone based on signals from the second sensor system, the fourth alert being different from the first alert, the second alert and the third alert.

6.    (Cancelled)
7.    (Cancelled)
8.    (Cancelled)
9.    (Cancelled)

10.    (Original) The system as defined in claim 1, wherein the first sensor system includes a first sensor positioned adjacent a first lateral edge of a doorway of the loading dock and a second sensor positioned adjacent a second lateral edge of the doorway opposite the first lateral edge.

11.    (Cancelled)

12.    (Original) The    system as defined in claim    1,    wherein the    first    sensor system includes a sensor to emit a plurality of sensing planes at different angles relative to the dock wall.


14.    (Cancelled)

15.    (Currently Amended)    A non-transitory 
detect a presence of a vehicle at a loading dock relative to a pedestrian zone located adjacent a dock face of the loading dock based on first feedback signals from a first sensor system;
detect a presence of a pedestrian in the pedestrian zone via second feedback signals received from a second sensor system different from the first sensor system;
in response to detecting the vehicle, determine a position of the vehicle relative to the pedestrian zone via the first feedback signals of the loading dock; and
dynamically reduce a sensing area of the pedestrian zone relative to the dock face based on the determined position of the vehicle to maintain a predetermined delta threshold between the pedestrian zone and the vehicle in response to the vehicle moving toward the loading dock.

16.    (Currently Amended) The non-transitory computer-readable medium as defined in claim 15, wherein the instructions, when executed, cause the machine to determine a distance of the vehicle relative to the dock face.

17.    (Currently Amended) The non-transitory computer-readable medium as defined in claim 16, wherein the instructions, when executed, cause the machine to reduce change the sensing area 

18.    (Currently Amended) The non-transitory computer-readable medium as    defined in claim    15,    wherein the instructions, when executed, cause the machine to modify a position of a leading edge of the pedestrian zone from an initial position at a first distance to an intermediate position at a second distance from the dock face to dynamically reduce the sensing area of the pedestrian zone, the second distance being less than the first distance.

19.    (Canceled)
20.    (Canceled)

21.    (Currently Amended) The non-transitory computer-readable medium as    defined in claim 15   

22.    (Cancelled)
23.    (Cancelled)
24.    (Cancelled)
25.    (Cancelled)

26.    (Previously Presented) A method comprising:

monitoring, via the logic circuit, for a presence of a pedestrian in a pedestrian zone located adjacent a dock face of a loading dock based on a second signal from a second sensor system; and
dynamically reducing, via the logic circuit, a sensing area of a pedestrian zone adjacent the dock face in response to the determined position of the vehicle based on the first signal of the first sensor system to maintain a predetermined delta threshold between the vehicle and the pedestrian zone in response to the vehicle moving toward the loading dock.

27.    (Original) The method as defined in claim 26, further including detecting, via a logic circuit, a presence of the pedestrian in the pedestrian zone based on the second signal.

28.    (Previously Presented) The method as defined in claim 26, wherein dynamically reducing the sensing area of the pedestrian zone includes reducing a sensing distance of the pedestrian zone between dock wall and a leading edge of the pedestrian zone.

29.    (Original) The method as defined in claim 26, further including emitting one or more alerts based on feedback signals from the first sensor system and the second sensor system.

30. (Previously Presented) The system as defined in claim 1, wherein to dynamically change the sensing area, the second sensor is to dynamically reduce the sensing area of the pedestrian zone to maintain the delta threshold between the vehicle and the pedestrian zone in response to the vehicle moving toward the dock wall of the loading dock, and wherein the delta threshold is a predetermined delta threshold.


32. (Previously Presented) The system as defined in claim 1, wherein to dynamically change the sensing area, the second sensor system is to continuously reduce the sensing area of the pedestrian zone to maintain the delta threshold in response to the vehicle moving toward a dock wall of the loading dock.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: After careful consideration of Applicant’s arguments, it has been determined that the prior art of Hochstein (US 20150375947) fails to specifically teach the process of enabling the second sensor system to dynamically change a sensing area of the pedestrian zone to maintain a delta threshold between the vehicle and the pedestrian zone in response to the vehicle moving toward a dock wall of the loading dock. The prior art also fails to specifically teach the process of dynamically reduce a sensing area of the pedestrian zone relative to the dock face based on the determined position of the vehicle to maintain a predetermined delta threshold between the pedestrian zone and the vehicle in response to the vehicle moving toward the loading dock. The prior art of Beggs (US 20120025964 A1), and Hochstein (US 20080010757 A1) have all been considered pertinent prior art but does not specifically disclose the process of enabling the second sensor system to dynamically change a sensing area of the pedestrian zone to maintain a delta threshold between the vehicle and the pedestrian zone in response to the vehicle moving toward a dock wall of the loading dock.
Quayle
This application is in condition for allowance except for the following formal matters: 
A New Oath or Substitute for Original is required. See MPEP 602.02
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RUFUS C POINT whose telephone number is (571)270-7510.  The examiner can normally be reached on 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joseph Feild can be reached on 5715724090.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.







/JOSEPH H FEILD/Supervisory Patent Examiner, Art Unit 2689